DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,084,216. This is a statutory double patenting rejection.
Claims 18-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 11,478,988. This is a statutory double patenting rejection.




Claim Objections
Claims 1-23 are objected to because of the following informalities: 
claim 1 introduces "at least one object" in line 1, but proceeds to reference the subject matter using “each said object” or “said object” or “said object(s)” in the remainder of claim 1 and claims 2-23. One of ordinary skill in the art would reasonably deduce “each said object” or “said object” or “said object(s)” was intended to reference "at least one object" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout and replacing “each said object” or “said object” or “said object(s)” with “said at least one object” to overcome this objection. Appropriate correction is required.
claim 1 introduces "at least one carrier platform" in line 2, but proceeds to reference the subject matter using “each carrier platform” or “each said carrier platform” or “said carrier platform” or “said carrier platform(s)” in the remainder of claim 1 and claims 2-23. One of ordinary skill in the art would reasonably deduce “each carrier platform” or “each said carrier platform” or “said carrier platform” or “said carrier platform(s)” was intended to reference "at least one carrier platform" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout and replacing “each carrier platform” or “each said carrier platform” or “said carrier platform” or “said carrier platform(s)” with “said at least one carrier platform” to overcome this objection. Appropriate correction is required.
Claim 9 is objected to because the recitation “or 1,2000 rpm” in lines 2-3 should read “or 1,200
Claim 16 is objected to because this claim recites “the amount of resin separated” in line 2 and “the amount of resin remaining” in line 3; an objection is being made as this claim recites “the” to reference subject matter which is not previously recited/introduced. While this recitation is not ambiguous, the Examiner recommends introducing new limitation with “a” or “an” to ensure consistent language throughout the claims is being used. Therefore, the recitation above should read “an amount of resin separated” and “an amount of resin remaining” to overcome this objection. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5: the term “sufficiently” in line 2 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extent the excess resin needs to be warmed in order for the viscosity to be considered “sufficiently” reduced. For the purposes of examination, any reference teaching the use of heating and/or warming will read on the claimed “warming said excess resin sufficiently to reduce the viscosity”. 
Regarding claim 6: the term “amount sufficient” in line 2 is a relative term which renders the claim indefinite. The term “amount sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extent the solvent needs to be applied in order to be an “amount sufficient” for reducing the viscosity of the excess resin. For the purposes of examination, any reference teaching the use of any amount of solvent for reducing the viscosity will read on the claimed “applying a solvent to said excess resin in an amount sufficient to reduce the viscosity”.
Regarding claim 10: the term “optionally” in line 3 renders the claim indefinite. It is unclear how step (f) can be optional, but require step (g) which is after (f). For the purposes of examination, step (f) is being interpreted as if it is not an optional step.
Regarding claim 11: the term “optionally” in line 5 renders the claim indefinite. It is unclear how step (h) can be optional, but require step (i) which is after (g). For the purposes of examination, step (h) is being interpreted as if it is not an optional step. Moreover, it is not clear whether the recitation “(e.g., by heating and/or microwave irradiating)” in line 4 is further limiting or required in step (i). 
Regarding claim 12: there is in insufficient antecedent basis for “the cavity” in lines 3-4. The claim introduces “one or more internal cavities” in line 2, but it is not clear if “the cavity” is an internal cavity or a different cavity. For the purposes of examination “the cavity” is being interpreted to be equivalent to the “one or more internal cavities”.
Regarding claim 14: it is not clear whether the recitation “(e.g., plus or minus 20 or 30 degrees)” in line 3 is further limiting or required in order to meet the claim. For the purposes of examination, prior art teaching object(s) oriented on said carrier platform with said long dimension substantially parallel to said planar build surface will be interpreted to read on the recitation “(e.g., plus or minus 20 or 30 degrees)”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 10-11, 13-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VENKATAKRISHNAN et al. (US 2019/0224971; of record).
As to claim 1: VENKATAKRISHNAN discloses the claimed method of separating excess resin from at least one object ([0002], [0025]), comprising: (a) stereolithographically producing at least one object on at least one carrier platform ([0003], [0004], [0029], FIG. 2), each said carrier platform having a planar build surface to which at least one object is connected ([0030], FIG. 2), each said object carrying excess resin on a surface thereof ([0035], [0052]); then (b) mounting each said carrier platform to a rotor ([0036], [0048], [0049], FIG. 3, Claim 1); (c) centrifugally separating excess resin from each said object by spinning said rotor with each said carrier platform connected thereto while each said object remains connected to each said carrier platform ([0035], [0050], [0052]); and then (d) removing each said carrier platform from said rotor with each said object thereon, with excess resin separated therefrom ([0052]).
As to claim 3: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN further discloses the claimed wherein said at least one carrier platform comprises at least two or three carrier platforms ([0034], FIG. 3).
As to claim 7: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN further discloses the claimed wherein said centrifugally separating step is carried out in a gas at ambient pressure or a pressure less than ambient pressure (FIG. 3).
As to claim 10: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN further discloses the claimed further comprising: (e) collecting said centrifugally separated excess resin, then (f) optionally combining said centrifugally separated excess resin with additional resin; and then (g) stereolithographically producing at least one additional object from said centrifugally separated excess resin and/or said additional resin ([0035], [0052]).
As to claim 11: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN further discloses the claimed wherein said object comprises an intermediate object produced from a dual cure resin, the method further comprising: (h) optionally separating each said object from each said carrier platform; and then (i) further curing (e.g., by heating and/or microwave irradiating) said object to produce a finished object ([0026], [0031], [0052] FIG. 1, FIG. 10).
As to claim 13: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN further discloses the claimed wherein said object(s) on each said carrier platform have a higher drag orientation and a lower drag orientation, and said centrifugally separating step is carried out with said carrier platform(s) mounted on said rotor with said object(s) positioned in said lower-drag orientation ([0047], FIG. 3).
As to claim 14: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN further discloses the claimed wherein said object(s) has or have a long dimension, and said object(s) is or are oriented on said carrier platform with said long dimension substantially parallel to said planar build surface (e.g., plus or minus 20 or 30 degrees) ([0047], FIG. 3).
As to claim 17: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN further discloses the claimed centrifugal extractor configured for carrying out the method of claim 1 ([0035], [0052]; see the rejection of claim 1).
As to claim 18: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN further discloses the claimed apparatus for carrying out the method of claim 1 (see the rejection of claim 1).
As to claim 19: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN further discloses the claimed apparatus for separating excess resin from at least one object, comprising: a collection vessel; and a rotor in the collection vessel and configured to receive at least one carrier platform having at least one object thereon and to spin with each carrier platform connected thereto such that excess resin from each object is removed and optionally received in the collection vessel (see the rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over VENKATAKRISHNAN et al. (US 2019/0224971; of record) in view of HIATT et al. (US 2004/0159340; of record). VENKATAKRISHNAN discloses the subject matter of claim 1 and claim 19 above under 35 USC 102. 
As to claim 4: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN fails to explicitly disclose the claimed wherein each said carrier platform has at least two or three stereolithographically produced objects connected thereto.
However, HIATT teaches a method for removing and reclaiming unconsolidated material from substrates following fabrication of objects thereon (title). HIATT further teaches stereolithography being used to form features on fabrication substrates ([0015]; [0016]); where the stereolithography apparatus used to carry out the method including a fabrication tank with a chamber, and the fabrication tank including a platen or other support system suitable for carrying substrates (i.e., at least one carrier platform) upon which structures are to be stereolithographically fabricated (i.e., stereolithographically producing at least one object on at least one carrier platform) ([0017]). HIATT also teaches stereolithographically fabricating one or more objects ([0150]).
Moreover, HIATT teaches the stereolithographic apparatus including a cleaning component configured to remove excess liquid polymer from a fabrication substrate while the fabrication substrate remains positioned upon support system (i.e., each said object carrying excess resin on a surface thereof) ([0021]). HIATT teaches that once support element 132 is moved into material reclamation zone 170 or cleaning zone 180 of chamber 110, actuation element 146 or rotation element 148 causes support element 132 to accelerate and rotate at a sufficient speed that centrifugal force causes any excess unconsolidated material 126 to be removed from a fabrication substrate 50 carried thereby ([0081]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the stereolithography method fabricating one or more objects taught by HIATT into the method of VENKATAKRISHNAN. Doing so is combining prior art elements according to known methods for the predictable result of forming and cleaning objects fabricated via stereolithography in a more efficient manner. 
As to claim 9: VENKATAKRISHNAN and HIATT remain as applied above. VENKATAKRISHNAN, modified by HIATT, further read on the claimed wherein said spinning is carried out at a speed of from 200 or 400 revolutions per minute (rpm) to 1,000 or 1,200 rpm, or more (HIATT – [0122], [0129]). 
As to claim 20: VENKATAKRISHNAN and HIATT remain as applied above. VENKATAKRISHNAN, modified by HIATT, further read on the claimed wherein the collection vessel is sealable, and wherein the apparatus further comprises a vacuum line connected to the collection vessel and configured to reduce pressure in the collection vessel to reduce drag on each object as it is spun by the rotor (HIATT – [0088], FIG. 4).
As to claim 21: VENKATAKRISHNAN and HIATT remain as applied above. VENKATAKRISHNAN, modified by HIATT, further read on the claimed further comprising a resin drain line connected to the collection vessel and configured to collect the excess resin for recycling in a subsequent stereolithographic production process (VENKATAKRISHNAN – [0035], [0052]; HIATT – [0064]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over VENKATAKRISHNAN et al. (US 2019/0224971; of record) in view of ROLLAND et al. (US 2016/0137839; of record). VENKATAKRISHNAN discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 5: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN fails to explicitly disclose the claimed further comprising warming said excess resin sufficiently to reduce the viscosity thereof during said centrifugally separating step.
However, ROLLAND teaches a method for the fabrication of solid three-dimensional objects from liquid materials ([0002]); specifically a method of forming three-dimensional objects from a polymerizable liquid (or “dual cure resin”) ([0036]), the object formed comprised of polyurethane, polyuria, or copolymer thereof ([0037]). ROLLAND further teaches where necessary, advantageously reducing the viscosity of the polymerizable liquid by heating the polymerizable liquid ([0197]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heating to reduce a viscosity taught by ROLLAND into VENKATAKRISHNAN. ROLLAND recognizes doing so to be beneficial as lower viscosity polymerizable liquids are more amenable to higher speed ([0197]). 
As to claim 6: VENKATAKRISHNAN and ROLLAND remain as applied above. VENKATAKRISHNAN, modified by ROLLAND, also reads on the claimed further comprising applying a solvent to said excess resin in an amount sufficient to reduce the viscosity thereof during said centrifugally separating step ([0288]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over VENKATAKRISHNAN et al. (US 2019/0224971; of record) in view of HOFFMAN (US 5,355,638; of record). VENKATAKRISHNAN discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 8: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN fails to explicitly disclose the claimed wherein said rotor comprises a primary rotor and a plurality of secondary rotors mounted on said primary rotor, wherein each said carrier platform is mounted on one of said secondary rotors, and wherein said spinning step is carried out by rotating said primary rotor while rotating said secondary rotors.
However, HOFFMAN teaches a centrifugal apparatus for finishing the surface of an object or objects using centrifugal and rotational forces, where the apparatus has an outer barrel containing several inner barrels which revolve about the axis of the outer barrel and also rotate about their own internal axes (column 1, lines 5-12; column 2, lines 58-68). FIG. 2B in HOFFMAN depicts a primary rotor (260), and a plurality of secondary rotors (230) mounted on said primary rotor through connection member (400) where each vessel (200) in HOFFMAN is on a secondary rotor (230).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the primary rotor and secondary rotor structural configuration taught by HOFFMAN into VENKATAKRISHNAN. HOFFMAN recognizes doing so to be advantageous as it allows for operation at very high speeds (column 2, lines 51-52) and also permits centrifugal force to dissipate through its outer vessel, resulting in in reduced vibration and quieter operation (column 2, lines 53-57). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over VENKATAKRISHNAN et al. (US 2019/0224971; of record) in view of SAUERHOEFER (US 5,482,659; of record). VENKATAKRISHNAN discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 12: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN fails to explicitly disclose the claimed wherein said object comprises a lattice and/or includes one or more internal cavities and has at least one opening formed therein in fluid communication with the cavity and configured for excess resin within the cavity to flow therethrough and out of the cavity during the centrifugally separating step.
However, SAUERHOEFER teaches a method of post processing stereolithographically produced objects (title) including evacuating uncured resin from internal passages of a semi-hollow stereolithographically produced objects (abstract). SAUERHOEFER also teaches once excess resin is drained from the object 16, which is semi-hollow, at least two evacuation fitting holes 24 are created on the object 16 to facilitate internal resin evacuation (column 3, lines 16-19; FIG. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the holes for evacuating uncured resin from internal passages of a semi-hollow object taught by SAUERHOEFER into VENKATAKRISHNAN. SAUERHOEFER recognizes doing so to be beneficial as it yields more consistent, durable, and stable patterns than conventional processing techniques, specifically a reduction in mass due to the effective removal of uncured resin from remote thin sections of three dimensional objects (column 4, lines 48-53). 

Claims 15-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over VENKATAKRISHNAN et al. (US 2019/0224971; of record) in view of MACKEL et al. (US 2017/0312763; of record). VENKATAKRISHNAN discloses the subject matter of claim 1 and claim 19 above under 35 USC 102. 
As to claim 15: VENKATAKRISHNAN remains as applied above. VENKATAKRISHNAN fails to explicitly disclose the claimed further comprising measuring at least one characteristic or parameter associated with each said carrier platform using at least one force gauge that engages or interfaces with said at least one carrier platform.
However, MACKEL teaches a method for monitoring and regulating the operation of a centrifuge (title) by using force measurements obtained from force sensors ([0004]); where during operation, one or more forces are measured at each of one or more force sensors ([0022]). MACKEL further teaches the force sensors being provided in various regions of the centrifuge ([0023]); and using the multiple force sensors to carry out measurements such that the weight of the centrifuge and/or changes of the weight state of the centrifuge can be ascertained ([0035]). MACKEL teaches that by performing a reference measurement on an empty drum facilitates a comparison with an instance in which the drum is charged with product (i.e., the amount of resin separated), and deviations from these two states can be used to determine if there is an increased weight of the material in the drum interior should a limiting value be exceeded ([0035]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the force sensors used in the centrifuge apparatus taught by MACKEL into VENKATAKRISHNAN. MACKEL recognizes the use of the force sensors in a centrifuge to be advantageous as it allows for machine functions, a change in operating speed, and/or method process functions such as emptying or changing the feed quantity to be initiated depending on static or dynamic values limiting values ([0011]) ultimately leading to a more efficient apparatus and more efficient method process functions. 
As to claim 16: VENKATAKRISHNAN and MACKEL remain as applied above. VENKATAKRISHNAN, modified by MACKEL, further read on the claimed wherein said characteristic or parameter comprises the amount of resin separated from each object on said at least one carrier platform and/or the amount of resin remaining on each object on said at least one carrier platform.
As to claim 22: VENKATAKRISHNAN and MACKEL remain as applied above. VENKATAKRISHNAN, modified by MACKEL, further read on the claimed further comprising at least one force gauge that engages the at least one carrier platform, each force gauge configured to measure at least one characteristic or parameter associated with the carrier platform to which it is engaged.
As to claim 23: VENKATAKRISHNAN and MACKEL remain as applied above. VENKATAKRISHNAN, modified by MACKEL, further read on the claimed wherein the at least one characteristic or parameter comprises the amount of resin separated from each object on the carrier platform and/or the amount of resin remaining on each object on the carrier platform.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: no reference viewed either alone or in combination teaches or reasonably suggests the claimed wherein said centrifugally separating step is carried out with each said carrier platform mounted to said rotor with said build surface oriented perpendicularly to a radius of the rotor and tangentially to an axis of rotation of said rotor (see also reasons for allowance of US Application No. 17/048,349 on pages 6-8 of the 04/16/2021 Notice of Allowance).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: FONG et al. (US 7,114,943) teaches a post processor for three-dimensional objects including a sealed reservoir with a vacuum line and drain line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                         
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743